PETERS, J.,
dissenting. I respectfully disagree with the majority opinion on procedural as well as substantive grounds. Accordingly, I dissent.
The central issue in this case is whether the 1986-89 insurance policy issued by the plaintiff, Imperial Casualty and Indemnity Company (insurer), to the defendant state of Connecticut (state) includes coverage for intentional torts.
I
In this appeal, a preliminary threshold burden for the state, as the appellant, to satisfy is whether, as a procedural matter, this issue is properly before this court.
With respect to procedural propriety, we all agree that the state did not preserve a very significant aspect of this central issue at trial. Moreover, we all agree, not only that the issue was not formally preserved at trial, but also that the state’s articulated position at trial contradicted its argument on appeal. In its memorandum of decision on the plaintiffs motion for summary judgment, the trial court expressly observed that the state’s memorandum of law “coneede[d] that intentional behavior is not covered [by the 1986-89 policy].” The state has not, either by a motion for rectification at trial or on appeal, challenged the accuracy of the trial court’s observation.
*334The question then becomes why this case warrants departure from our customary practice, under Practice Book § 60-5, formerly § 4061, to decline to undertake appellate review of issues that a party has failed to bring to the attention of the trial court. See Willow Springs Condominium Assn., Inc. v. Seventh BRT Development Corp., 245 Conn. 1, 33, 717 A.2d 77 (1998) (“[w]e ordinarily do not address issues that have not been properly raised before the trial court”); Santopietro v. New Haven, 239 Conn. 207, 219-20, 682 A.2d 106 (1996) (“[o]ur rules already provide that we are not required to consider any claim that was not properly preserved in the trial court”). The majority opinion offers a number of reasons for doing so, none of which I find persuasive.
First, the opinion asserts that the general rule does not apply to issues of law, such as the interpretation of an insurance contract, for which this court, in appropriate cases, undertakes plenary review. It cites no authority for the proposition that issues of law categorically are excluded from the general rule set forth in the Practice Book. It is improbable that we would have adopted such an exclusion, because, as a matter of course, only issues of law provide an occasion for plenary review of a trial court’s judgment. With respect to a trial court’s factual findings, it has been undisputed, for at least twenty years, that appellate review is limited to a determination of whether the court’s findings were “clearly erroneous.” Practice Book § 60-5, formerly § 4061; see Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 221-22, 435 A.2d 24 (1980), and its progeny. With respect to a trial court’s conclusions of law, we repeatedly have heeded the cautions contained in the Practice Book rule. See Willow Springs Condominium Assn., Inc. v. Seventh BRT Development Corp., supra, 245 Conn. 33-34; Santopietro v. New Haven, supra, 239 Conn. 219; Chaplin v. Balkus, 189 Conn. 445, *335447, 456 A.2d 286 (1983) (“[n]othing in the record before us establishes that this case presents exceptional circumstances warranting departure from our well-established rule limiting appellate review to claims distinctly raised in the trial court”).
Second, the opinion states that the question of an exclusion for intentional misconduct did not have to be raised at trial because it was intertwined with other coverage issues that are properly in this court. In effect, the majority’s reasoning is that the issue is not new because it implicitly was raised at trial. In the absence of an express disclaimer in the trial court, I would agree. In this case, however, raising three arguments for a particular construction of a contract does not alert the court to a fourth, when that aspect of the coverage issue expressly was taken out of the case by the state at trial. We repeatedly have held that “[a] party cannot present a case to the trial court on one theory and then ask a reversal in the supreme court on another.” (Internal quotation marks omitted.) Grody v. Tulin, 170 Conn. 443, 447, 365 A.2d 1076 (1976), quoting W. Maltbie, Connecticut Appellate Procedure (2d Ed. 1957) § 305; see Schaffer v. Schaffer, 187 Conn. 224, 227-28 n.3, 445 A.2d 589 (1982) (“[w]e cannot find error in a trial court’s failure to make a decision which it was never called upon to make”); McNamara v. New Britain, 137 Conn. 616, 618, 79 A.2d 819 (1951) (“[a] plaintiff cannot try his [or her] case on one theory and appeal on another”).
Third, the opinion states that the issue is properly in this court because the parties have briefed it on appeal. Proffered as a general rule, this statement flatly contradicts Practice Book § 60-5. Section 60-5 may be misguided. If so, the Practice Book should be amended. Until its amendment, this court should not, in passing, deprive the provision of its operative effect. As it stands, the rule serves the salutary purpose of permitting the appellee to raise procedural and substantive issues *336without having to waive one or the other. Under the proffered rule, the appellee would be required to take the risk of not briefing substantive issues in order to preserve its procedural claims. I am not prepared to assume that this is the preferred position. See W. Horton & S. Cormier, Rules of Appellate Procedure (1998 Ed.) § 4061, p. 156 (“[e]ven if it is likely that the Supreme Court will not review an issue, it is risky for the appellee not to brief the issue on the merits”).
Fourth, the opinion relies on the fact that there is an adequate trial court record to enable us to resolve all the disputed issues now raised on appeal. Again, I would find that reliance to be reasonable in other circumstances, but not in this case in light of the state’s express disclaimer of coverage for intentional torts at trial. See Grody v. Tulin, supra, 170 Conn. 447; McNamara v. New Britain, supra, 137 Conn. 618.
Finally, the opinion states that appellate consideration of whether the insurance contract excludes intentional torts is warranted because the insurer, as appellee, has not demonstrated that unfairness or unusual hardship will result from this court’s expansive view of its appellate authority. It is not surprising that the insurer has made no such showing because no prior case has been cited that tied the provisions of § 60-5 to proof of prejudice. Again, § 60-5 maybe wrongheaded in this respect. Many procedural rules take prejudice into consideration. As a matter of construction of the Practice Book as it is presently worded, however, the absence of any textual reference to prejudice must be assumed to have been intentional. It is unfair to require the insurer in this case to comply with a requirement of which it had no warning.
Despite my disagreement with the justifications stated in the majority opinion, I understand, of course, *337that the principles stated in § 60-5 are permissive rather than mandatory. This court has the legal authority, in the exercise of its unlimited and unreviewable discretion, to depart from these principles whenever the court elects to do so. Similarly, this court has the legal authority, in the exercise of its unlimited and unreviewable discretion, to engage in free-ranging appellate decision-making that extends significantly beyond the issues raised by counsel. The fact is that, in a civil case applying only state law, no one can say us nay.
It is, however, a long leap to infer from our unlimited and unreviewable judicial authority a basis for the exercise of our unlimited and unreviewable judicial discretion in the circumstances of this case. Apart from the fact that the state is a party and that considerable money is at stake, this case involves only the construction of an insurance contract. Contrary to many of the cases upon which the majority opinion relies, this case presents no issue of statutory construction and, therefore, cannot serve as a precedent that might guide other statutory claimants. The legal claims that the state raises are not unique; neither party has argued any novel or pressing issue of insurance law. The state does not assert that this insurance policy is so widely replicated that clarification of its coverage will inform the rights of significant numbers of similarly situated litigants. Finally, because the state is not judgment proof, this is not a case in which denial of insurance coverage will deprive the underlying litigants of recovery for whatever relief they may obtain in federal court.
II
The majority opinion’s substantive discussion, to my mind, is flawed because of its failure to take into account the state’s concession at trial. One should start, on appeal, with the proposition that the 1986-89 policy *338meant to exclude, and did exclude, any coverage for intentional torts, because of its policy exclusion for “any claim arising out of the willful violation of a penal statute or ordinance.” That point of departure would lend considerable credibility to the insurer’s argument that the policy defined an “occurrence” primarily as an “accident.” I infer from the majority opinion’s decision to overlook the state’s trial court concession that it, too, is unprepared to sustain its judgment if the concession were given full effect.
I disagree, therefore, with the majority opinion’s conclusion that, on the present record, because the insurer may have liability for other nonintentional torts, it must undertake the defense of state workers for whom such other torts allegedly are intertwined with intentional torts. If that is a correct construction of the contract, then no exclusion of intentional torts, no matter how exquisitely worded, would ever limit an insurer’s coverage obligation in any case in which the underlying complaint raised claims of nonintentional tort arising out of the same fact situation as the alleged intentional tort. I doubt the propriety of such a conclusion.
Finally, the majority opinion appears to construe the insurance contract as if, as a matter of public policy, disclaimers of insurance coverage for intentional torts were disfavored. I know of no authority for that proposition. In fact, our case law stands for the proposition that, in applying common-law principles in the absence of a statutory mandate, we will interpret insurance contracts to avoid indemnifying an insured for its own wilful misconduct. See Avis Rent A Car System, Inc. v. Liberty Mutual Ins. Co., 203 Conn. 667, 673-74, 526 A.2d 522 (1987); Gionfriddo v. Avis Rent A Car System, Inc., 192 Conn. 280, 285-87, 472 A.2d 306 (1984); Tedesco v. Maryland Casualty Co., 127 Conn. 533, 537, 18 A.2d 357 (1941) (“A policy which permitted an insured to recover from the insurer fines imposed for a violation *339of a criminal law would certainly be against public policy. ... If the language of the policy is reasonably open to two constructions, one of which would avoid such a result, that should be adopted.”).
This is not a case in which, in my view, we should stretch our case law and Practice Book rules to protect the insured. This insurance contract is not a contract of adhesion but one in which there was a real opportunity for negotiation. The insured is the state, not an innocent consumer. Reading insurance contracts carefully may well be tedious, but the state hardly can be heard to say that, before accepting the 1986-89 policy, it was foreclosed from closely examining the policy and/ or from comparing it, line by line, with its significantly broader predecessor. In light of the prevalence of civil actions under 42 U.S.C. § 1983, the state similarly cannot be heard to say that the importance of coverage for intentional torts was unforeseeable in 1986. The time to raise this coverage issue was at the negotiating table, not now on appeal.
In summary, in my view, the trial court conducted the proper analysis of the 1986-89 policy and came to the proper conclusion that the policy did not provide the coverage for which the state now argues. I would affirm its judgment.
Accordingly, I respectfully dissent.